 



EXHIBIT 10.38
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED
License Agreement
on
Amrubicin Hydrochloride (SM-5887)
by and between
Sumitomo Pharmaceuticals Co., Ltd.
and
Conforma Therapeutics Corporation
Executed on June 23, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
RECITALS
    1  
1. DEFINITIONS
    1  
2. GRANT OF RIGHTS
    6  
2.1. Exclusive Right
    6  
2.2. Sublicense
    6  
2.3. License Grant Back to SUMITOMO
    6  
3. CONSIDERATION
    6  
3.1. Up-front and Milestone Payments
    6  
3.2. Bonus Payments
    7  
3.3. Sublicensee Payments
    7  
3.4. Non-Refundability
    7  
4. DEVELOPMENT
    7  
4.1. Technology Transfer
    7  
4.2. Implementation of Development
    8  
4.2.1. Implementation of Development
    8  
4.2.2. Joint Steering Committee
    8  
4.2.3. Development Plan
    9  
4.3. Clinical Supplies for Development
    10  
4.3.1. Supply of Product
    10  
4.3.2. Specifications
    10  
4.3.3. Labeling and Packaging
    11  
5. MARKETING AND PROMOTION
    11  
5.1. Commercially Reasonable Efforts to Market
    11  
5.2. Commercialization Plan
    11  
5.3. Minimum Sales
    12  
5.4. Sales Outside the Territory
    12  
5.5. Labels and Packages
    12  
5.6. Competing Product
    13  
6. SUPPLY OF PRODUCT
    13  
6.1. Supply of Product
    13  
6.1.1. Supply Agreement
    13  
6.1.2. Requirements
    13  
6.1.3. Specifications
    14  
6.1.4. Delivery
    14  
6.2. Payment
    14  
6.2.1. Purchase Price during the Initial Period
    14  
6.2.2. Payments Procedure
    14  
6.2.3. Adjustments to Purchase Price After the Initial Period
    15  
6.2.4. Adjustment related to Combination Product
    16  
6.3. Forecast and Order
    16  
6.3.1. Supply Forecast
    16  
6.3.2. Firm Order
    17  
6.3.3. Quantity
    17  
6.3.4. Quality Assurance Tests
    17  
6.3.5. Retention of Samples
    17  
6.3.6. Labeling and Packaging
    18  
6.3.7. Backup/Complementary Source for the Manufacture of Compound or Product
    18  
6.4. Termination
    18  
7. TRADEMARK
    18  
7.1. Grant of Right
    18  
7.2. Ownership
    18  
7.3. Filing, Prosecution and Maintenance
    18  
7.4. Royalties for Trademark
    19  

 



--------------------------------------------------------------------------------



 



         
7.5. Infringement by Third Party
    19  
8. REGULATORY AFFAIRS AND INSPECTIONS
    20  
8.1. Acquisition and Maintenance of Authorization
    20  
8.2. Maintenance of Data
    20  
8.3. Inspections by Regulatory Authority
    21  
8.4. Inspections by Parties
    21  
8.5. Pharmacovigilance / Drug Safety Matters
    21  
9. PATENTS and Updated Technology
    22  
9.1. Updated Technology
    22  
9.2. Rights to Improvements
    22  
9.3. Application and Maintenance of Patents
    22  
9.4. No Warranty
    23  
9.5. Infringement by Third Party
    23  
9.6. Infringement Alleged by Third Party
    24  
10. RECORDS
    24  
10.1. Records
    24  
10.2. Examination by Certified Public Accountant
    24  
11. TAXATION
    25  
11.1. Responsibility for Tax
    25  
11.2. Withholding Tax
    25  
12. FINANCIAL MATTERS
    25  
12.1. Late Payments
    25  
12.2. Manner of Payment
    25  
13. CONFIDENTIALITY
    26  
13.1. Non-disclosure
    26  
13.2. Limited Purposes
    26  
13.3. Exceptions
    26  
13.3.1. Information Otherwise Available
    26  
13.3.2. Governmentally Required Disclosures
    26  
13.4. Publication Procedure
    27  
13.5. Return of Information
    27  
13.6. Additional Permitted Disclosures
    27  
13.7. Terms and Conditions of this Agreement
    27  
13.8. Previous Confidential Agreement
    27  
14. TERM AND TERMINATION
    28  
14.1. Expiration
    28  
14.2. Termination by CONFORMA
    28  
14.3. Termination for Breach
    28  
14.4. Termination for Bankruptcy
    28  
14.5. Termination for Patent Challenge
    28  
14.6. Termination for Change of Control
    28  
14.7. Consequences of Termination
    29  
14.7.1. Responsibilities of CONFORMA
    29  
14.7.2. Responsibilities of SUMITOMO
    29  
14.7.3. Regulatory Responsibilities of Both Parties
    29  
14.7.4. Ancillary Agreements
    29  
14.8. Outstanding Payments
    29  
14.9. Survival Clauses
    29  
15. INDEMNIFICATION
    30  
15.1. Indemnification by SUMITOMO
    30  
15.2. Indemnification by CONFORMA
    30  
15.3. Procedure
    31  
15.4. No Lost Profit
    31  
16. REPRESENTATIONS, WARRANTIES AND COVENANTS
    31  
16.1. Execution of Agreement
    31  
16.2. Additional SUMITOMO Representations
    32  
16.3. Material Facts
    32  

 



--------------------------------------------------------------------------------



 



         
16.4. Manufacture of Compound and Product
    32  
16.5. Express Warranties
    32  
17. MISCELLANEOUS PROVISIONS
    33  
17.1. Headings
    33  
17.2. Severability
    33  
17.3. Entire Agreement; Amendment
    33  
17.4. Assignability
    33  
17.5. Independent Party
    33  
17.6. Notice and Reports
    33  
17.7. Waiver
    34  
17.8. Force Majeure
    34  
17.9. Dispute Resolution and Arbitration
    34  
17.10. Applicable Law
    35  
17.11. Language
    35  
17.12. Counterparts
    35  
Annex 1.6
    37  
Annex 1.27
    38  
Annex 1.30
    39  
Annex 4.2.3
    40  
Annex 16.2
    41  

 



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
This License Agreement is executed on this June 23, 2005, by and between
SUMITOMO PHARMACEUTICALS Co., Ltd.
a company duly established under the laws of Japan and having its principal
place of business at 12-2, Kyobashi 1-chome, Chuo-ku, Tokyo, 104-8356, Japan
(hereinafter “SUMITOMO”)
and
Conforma Therapeutics Corporation
a company duly established under the laws of Delaware, USA and having its
principal place of business at 9393 Towne Centre Drive, Suite 240, San Diego,
CA, USA (hereinafter “CONFORMA “)
RECITALS
WHEREAS, SUMITOMO has developed and commercialized a certain anti-cancer drug
(“Product” as defined in Section 1) containing a compound known as Amrubicin
Hydrochloride or SM-5887 (“Compound” as defined in Section 1) in Japan;
WHEREAS, SUMITOMO desires to develop and commercialize the Product also in
countries other than Japan through licensing;
WHEREAS, CONFORMA has an interest in the development of the Product in North
America and European countries (“Territory” as defined in Section 1) and has an
interest in obtaining rights to develop and market the Product there;
WHEREAS, SUMITOMO and CONFORMA have exchanged certain information under the
Confidential Disclosure Agreement on Amrubicin dated August 12, 2004 in order to
evaluate the possibility of business collaboration on the Product;
WHEREAS, CONFORMA, as a result of above evaluation, desires to receive certain
rights to develop and commercialize the Product in the Territory and SUMITOMO
desires to grant such rights to CONFORMA;
NOW THEREFORE, in consideration hereof, the Parties hereby agree as follows:

1.    DEFINITIONS       As used herein, the following terms shall have the
respective meanings set forth below unless the context clearly requires other
meanings   1.1.   “Affiliate” or “Affiliates” shall mean any corporation or
business entity controlling, controlled by or under common control with a Party
to this Agreement. For the purpose of the foregoing, “control” shall mean the
direct or indirect ownership of more than fifty percent (50%) of the voting
stock in such corporation or other entity, or the de facto decision-making power
in such corporation or entity   1.2.   “Annex” or “Annexes” shall mean any
document attached to this Agreement with the title of “Annex” which constitutes
a part of this Agreement and is legally binding.   1.3.   “Authorization” shall
mean an approval or a permit to market the Product, including

page 1



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    pricing and reimbursement approval where required, in any of the countries
within the Territory which is granted by the Regulatory Authority.   1.4.  
“Combination Product” shall mean a Finished Product sold by CONFORMA, its
Affiliates or its Sublicensees that contains a Compound together with at least
one other active pharmaceutical ingredient.   1.5.   “Commercially Reasonable
Efforts” shall mean efforts consistent with those generally utilized by
companies of a similar size for their own internally developed pharmaceutical
products of similar market potential, at a similar stage of their product life
taking into account the existence of other competitive products in the market
place or under development, the proprietary position of the product, the
regulatory structure involved, the anticipated profitability of the product and
other relevant factors. It is understood that such product potential may change
from time to time based upon changing scientific, business and marketing and
return on investment considerations.   1.6.   “Compound” shall mean the compound
known as Amrubicin (international nonproprietary name) hydrochloride which is
generically known as (+)-(7S,
9S)-9-acetyl-9-amino-7-[(2-deoxy-b-D-erythro-pentopyranosyl)            
oxy]-7,8,9,
10-tetrahydro-6,11-dihydroxy-5,12-naphthacenedione hydrochloride as more fully
described in Annex 1.6 hereto.   1.7.   “Control” or “Controlled by” shall mean,
with respect to any item of Information, Patent or Know-how, possession of the
right, whether directly or indirectly, and whether by ownership, license or
otherwise, to assign, or grant a license, sublicense or other right to or under,
such Information, Patent or Know-how as provided for herein without violating
the terms of any agreement or other arrangement with any Third Party.   1.8.  
“Data Protection” shall mean certain data exclusivity and market exclusivity
available to the Product under a pharmaceutical law, regulation or any other
governmental decree or order of a certain country within the Territory.   1.9.  
“Development” in the Territory shall mean all the activities necessary to obtain
the Authorization, including, but not limited to, pre-clinical studies, clinical
studies, and preparation of the documents for the submission to the Regulatory
Authority.   1.10.   “Effective Date” shall mean the date on which this
Agreement is executed.   1.11.   “EMEA” shall mean the European Medicines
Agency, or any successor regulatory authority in Europe.   1.12.   “Europe”
shall mean the countries comprising the European Union on the date of the first
submission for the Authorization of the Product to EMEA or to the Regulatory
Authorities of one of the Major European Countries.   1.13.   “Finished Product”
shall mean a packaged and labeled Product for commercial sale under
Authorization.   1.14.   “Generic Product(s)” shall mean any pharmaceutical
products having the same active pharmaceutical ingredient and sold for the same
indication and in same dosage form as the Compound.   1.15.   “Generic Product
Entry” shall mean, for a given country of the Territory, the first day of the
first calendar quarter for which publicly reported quantity of sales in units of
Generic Product(s) during such quarter exceed twenty percent (20%) of the
aggregate quantity of all units of Generic Product(s) and Product sold in the
relevant country during the same calendar quarter.

page 2



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

1.16.   “Improvements” shall mean, whether patentable or not, new compositions
and processes pertaining directly to the Compound and/or the Product, or new
techniques of using, applying, administering, or manufacturing the Compound
and/or the Product which are owned or Controlled by CONFORMA or its Affiliates
during the term of this Agreement.   1.17.   “IND” shall mean an investigational
new drug application filed with the FDA for authorizations to commence human
clinical trials, or its equivalent in other countries within the Territory, as
applicable.   1.18.   “Initial Period” shall mean, on a country-by-country basis
and on a Product-by-Product basis, the period from the Effective Date through
the later of:

  (a)   the end of the calendar month following the tenth (10th) anniversary of
the Launch; or     (b)   the Generic Product Entry.

1.19.   “Know-how” shall mean, whether patentable or not, all the proprietary
information or data related to the research and development of the Compound
and/or the Product, or those related to the marketing, using, sale or
distribution of the Finished Product which is owned or Controlled by SUMITOMO or
its Affiliates as of the Effective Date or during the term of this Agreement,
including without limitation all the data, documentation and other information
contained in or making up the regulatory filings made by SUMITOMO or its
Affiliates for the Product outside the Territory.   1.20.   “Launch” shall mean,
on a county-by-country basis, the date of the first commercial sale of the
Finished Product by CONFORMA, its Affiliate or its Sublicensee in a given
country after Authorization in such country. For the avoidance of doubt, the
first commercial sale of the Finished Product shall mean the date on which
CONFORMA, its Affiliates, and/or the Sublicensee ship the first Finished Product
in such given country to distributors, wholesalers or other end users.   1.21.  
“Licensee” shall mean any company or legal entity other than SUMITOMO’s
Affiliates which is granted by SUMITOMO a right to import, use, develop,
register, market, promote, distribute and/or sell the Compound and/or the
Product outside the Territory.   1.22.   “Major European Countries” shall mean
any or all of the United Kingdom, Germany, France, Spain and Italy.   1.23.  
“Manufacturing Technology” shall mean all methods, processes, technology,
information, data, results of tests, studies, and analyses, whether patentable
or not which are specifically related to the manufacturing process of the
Compound and/or Product, owned or Controlled by SUMITOMO or its Affiliates as of
the Effective Date or during the term of this Agreement.   1.24.   “NDA” shall
mean a new drug application filed with the FDA for authorization to market a
pharmaceutical product or its equivalent in other countries within the
Territory, as applicable.   1.25.   “Net Sales” shall be defined as the gross
amount invoiced by CONFORMA, its Affiliates, and/or its Sublicensees upon sales
of the Finished Product to unaffiliated Third Parties, less the following items
pertaining to such Finished Product, consistent with U.S. GAAP:

  (a)   trade quantity and cash discounts actually allowed;

page 3



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

  (b)   commissions, discount, refunds, rebates, charge backs, retroactive price
adjustment, and any other allowance paid to Third Parties that effectively
reduce net selling price;     (c)   actual Finished Product returns and
allowances;     (d)   freight, shipping, packing, and insurance charges;     (e)
  use, sales or other taxes, duties or tariffs applicable to the import, export
or sale of Finished Products (excluding taxes based on the selling party’s
income); and     (f)   any other similar or customary deductions, as consistent
with U.S. GAAP.

1.26.   “Party” shall mean SUMITOMO or CONFORMA and “Parties” shall mean
SUMITOMO and CONFORMA.   1.27.   “Patent” or “Patents” shall mean any or all
patents and patent applications filed or owned or Controlled by SUMITOMO or its
Affiliates as of the Effective Date or during the term of this Agreement in any
country within the Territory which cover the Compound, the Product, the Finished
Product and/or its use, including any continuation, continuation in part,
divisional or reissue patent application(s), re-examinations, renewals,
substitutions, provisionals, inventor’s certificates or patent addition(s), or
patent(s) filed thereon and any extension(s) thereof (by way of example, an
extension by supplementary protection certificate) and any patents issuing
therefrom; provided, however, that in the event any claimed invention
theretofore covered by the Patents shall no Ionger be covered thereby for any
reason whatsoever, including expiration, renunciation, abandonment, disclaimer,
withdrawal, failure to maintain, or an adjudication of invalidity by a court of
competent jurisdiction from the judgment of which no further appeal can be
taken, such invention shall be deemed automatically excluded from the term
“Patents” to such extent. Annex 1.27 is the list of the Patents as of the
Effective Date which is to be updated from time to time by mutual agreement.  
1.28.   “Product” shall mean pharmaceutical products for human use containing
the Compound as a pharmaceutically active ingredient in unlabeled vial.   1.29.
  “Regulatory Authority” shall mean the governmental organization or the
administrative body subject to state supervision which has authority to regulate
pharmaceutical affairs in a country within the Territory, and more specifically,
which has authority to grant marketing authorizations for pharmaceutical
products and/or authority to decide prices of pharmaceutical products in such
country.   1.30.   “Specifications” shall mean, after the NDA filing in the USA,
those specifications for the Product mutually agreed upon by the Parties and set
forth in the NDA filed in the USA. Prior to such application, Specifications
shall refer to the specifications for the Product as tested mutually agreed upon
by the Parties and pursuant to the IND opened in the USA. Prior to the IND,
Specifications shall refer to the specifications for the Product described in
Annex 1.30, which may be changed or modified with the prior written agreement of
the Parties.   1.31.   “Sublicensee” shall mean any company or legal entity
other than CONFORMA’s Affiliates which is sublicensed by CONFORMA all or a part
of CONFORMA’s rights granted hereof.   1.32.   “Supply Agreement” shall have the
meaning ascribed to it in Section 6.   1.33.   “Territory” shall mean North
America and Europe.   1.34.   “Third Party” or “Third Parties” shall mean any or
all persons or entities other than (a)

page 4



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    SUMITOMO, any of its Affiliates or Licensees or (b) CONFORMA, any of its
Affiliates or Sublicensees.   1.35.   “Trademark” or “Trademarks” shall mean any
or all trademarks or tradenames to be selected by CONFORMA pursuant to
Section 7.1. for use on and in connection with the Finished Product in the
Territory.

page 5



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

2.    GRANT OF RIGHTS   2.1.   Exclusive Right       Subject to the terms and
conditions of this Agreement, SUMITOMO (on behalf of itself and its Affiliates)
hereby grants to CONFORMA and CONFORMA hereby accepts an exclusive right and
license (even as to SUMITOMO and its Affiliates), with a right to sublicense as
set forth in Section 2.2, under the Patents and the Know-how (a) to import and
use the Compound and the Product, (b) to develop, register, import, use, market,
promote, distribute and sell the Product or Finished Product, and (c) to use the
Trademark, each of (a), (b) and (c) within the Territory. The right and license
granted to CONFORMA under this Section 2.1. excludes the right to manufacture
the Compound and the Product in Initial Period.   2.2.   Sublicense      
CONFORMA may sublicense its rights hereof to its Affiliates and/or a Third
Party, provided that in case of sublicense to a Third Party, CONFORMA shall
obtain SUMITOMO’s prior written consent which shall not be unreasonably
withheld, conditioned or delayed. CONFORMA shall ensure that any such
Sublicensee complies with at least the same obligations as CONFORMA assumes
under this Agreement and the Supply Agreement, and CONFORMA shall make to
SUMITOMO the same milestone payments, bonus payments, payment for the Product,
royalties for the Manufacturing Technology and the Trademark license, as those
which CONFORMA should pay if it developed or marketed the Product by itself.  
2.3.   License Grant Back to SUMITOMO       CONFORMA grants to SUMITOMO a
non-exclusive, perpetual, royalty-free license, with a right to sublicense, of
the Improvements to develop, register, manufacture, import, use, market,
promote, distribute and sell the Compound and/or Product outside the Territory.
      During the term of this Agreement, CONFORMA shall advise SUMITOMO as soon
as commercially reasonable of any Improvements necessary or useful for the
development or commercialization of the Product outside the Territory.   3.  
CONSIDERATION       In partial consideration of the rights and licenses granted
to CONFORMA hereof, CONFORMA shall pay SUMITOMO according to the schedule set
forth in Section 3.1 and 3.2. The remaining consideration shall be paid as a
part of the Purchase Price and as a royalty for the Trademark according to the
Supply Agreement and Section 7.4. of this Agreement, respectively.   3.1.  
Up-front and Milestone Payments

CONFORMA shall pay to SUMITOMO, up to a total amount of [***] US Dollars (US$
[***]) within thirty (30) days after the first occurrence of the following
events:

                [Events]               [Payments]
(i) On signing:
  USD [***] million
(ii) Upon first-patient-in of the first clinical trial of the Product sponsored
by CONFORMA:
  USD [***] million
(iii) On receipt of Authorization in the USA:
  USD [***] million
(iv) On receipt of first Authorization in Europe:
  USD [***] million

 

***   Confidential Treatment Requested

page 6



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

3.2.   Bonus Payments       CONFORMA shall pay to SUMITOMO the following
one-time bonus payments within ninety (90) days from the end of the first
calendar year in which total annual Net Sales in the Territory exceeds:

               [Events]               [Payments]
(i) USD 25 million:
  USD [***] million
(ii) USD 50 million
  USD [***] million
(iii) USD 100 million
  USD [***] million

    In case foregoing two events occur in the same calendar year, CONFORMA shall
pay both bonus payments to SUMITOMO at the same time.   3.3.   Sublicensee
Payments       In the event that CONFORMA receives any up-front or milestone
payments, excluding equity investment or reimbursement of expenses, from its
Sublicensee as a consideration of the sublicense of CONFORMA’s rights granted
hereof, (a) if received by CONFORMA during the period from the Effective Date
through the Launch (the “Development Period”), CONFORMA shall pay to SUMITOMO
[***] percent ([***]%) of any such amounts received during the Development
Period within thirty (30) days of receipt; and (b) if received by CONFORMA after
the last day of the Development Period, the amount of such payments shall be
deemed to be Net Sales.   3.4.   Non-Refundability       Unless otherwise agreed
in this Agreement, all the payments set forth in this Section 3 are
non-refundable once they have been paid, and are not creditable to other payment
obligations of CONFORMA.   4.    DEVELOPMENT   4.1.   Technology Transfer

  (i)   As soon as commercially reasonable after the Effective Date of this
Agreement, SUMITOMO shall disclose and make available to CONFORMA, free of
charge, all the Know-how to the extent necessary or useful to the Development.  
  (ii)   CONFORMA shall provide SUMITOMO, free of charge, with the following
information which CONFORMA, its Affiliates, and its Sublicensees obtain from the
Development or marketing activities in the Territory, as soon as commercially
reasonable after CONFORMA acquires such information, or if specifically so
designated below, at SUMITOMO’s request:

  a)   abstracts and summaries of the Development data, and at SUMITOMO’s
request, copies thereof,     b)   copies of documents submitted to or filed with
the Regulatory Authority,     c)   safety and efficacy data,     d)   new
indication or new formulation which may be applied to the Product.

 

***   Confidential Treatment Requested

page 7



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

      Subject to Section 13 of this Agreement, SUMITOMO, its Affiliates and its
Licensees shall be free to use the foregoing information provided by CONFORMA
for the purposes of developing or marketing the Product outside the Territory,
pursuant to Section 2.3.     (iii)   SUMITOMO shall provide CONFORMA, free of
charge, with the following information which SUMITOMO, its Affiliates and its
Licensees obtain from the development or marketing activities outside the
Territory, as soon as commercially reasonable after SUMITOMO acquires such
information, or if specifically so designated below, at CONFORMA’s request:

  a)   abstracts and summaries of the development data, at CONFORMA’s request,
copies thereof,     b)   copies of documents submitted to or filed with
regulatory authorities outside the Territory, at CONFORMA’s request,     c)  
safety and efficacy data,
    d)   new indication or new formulation which may be applied to the Product.

      Subject to Section 13 of this Agreement, CONFORMA, its Affiliates and its
Sublicensees shall be free to use the foregoing information provided by SUMITOMO
for the purposes of developing or marketing the Product in the Territory,
pursuant to Sections 2.1 and 2.2.     (iv)   SUMITOMO shall disclose the
Manufacturing Technology only to the extent necessary for CONFORMA to obtain
Authorization in the Territory. In connection with the foregoing, if SUMITOMO
establishes and maintains a Drug Master File (“DMF”) with the Regulatory
Authority, SUMITOMO grants CONFORMA, its Affiliates and its Sublicensees a right
to reference to the data included in the DMF for incorporation into the NDA and
agrees to provide such further written authorizations as may be required to
effectuate this right of reference.

4.2.   Implementation of Development

  4.2.1.   Implementation of Development

    CONFORMA shall have the sole responsibility for conducting the clinical
Development in the Territory. The cost of clinical Development in the Territory
shall be borne by CONFORMA. The cost of non-clinical Development activities in
the Territory initiated by CONFORMA after the Effective Date shall be borne by
CONFORMA.       CONFORMA undertakes to give SUMITOMO progress reports of the
Development on a semi annual basis covering items such as the status of
recruitment and registration of the patients, the result of each trial and the
status of preparation of the regulatory documents for IND or NDA.       It is
understood and agreed that SUMITOMO has a right to participate in the
investigators meetings held in the Territory and in the meetings with Regulatory
Authorities in the Territory, provided that SUMITOMO’s participation shall be
passive and without a right to comment.

  4.2.2.   Joint Steering Committee

    In order to facilitate the development of the Product and share the
information and coordinate each Party’s development activities in and outside
the Territory, CONFORMA and

page 8



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    SUMITOMO shall organize and hold a Joint Steering Committee meeting at least
twice in each calendar year but no more than four times a year, unless required
by exceptional circumstances. The meetings will be held in the form of
face-to-face meeting, teleconference or videoconference. The Joint Steering
Committee shall consist of two (2) representatives of each Party. The Parties
shall hold the first Joint Steering Committee meeting within sixty (60) days of
the Effective Date.       The Joint Steering Committee shall have responsibility
to:

  (i)   discuss the development plan (including any revisions thereof) for the
Product in the Territory, with the general time schedule (“Development Plan” as
more fully described in Section 4.2.3.);     (ii)   discuss protocols of
clinical studies for the Development;     (iii)   ensure the appropriate sharing
of data and information relating to the Development of the Product in the
Territory and the development of the Product outside the Territory;     (iv)  
review and evaluate CONFORMA’s Development activities and the Development
efforts, including but not limited to the Development strategy and study
protocols;     (v)   discuss the coordination of each Party’s respective
Development activities relating to the Product;     (vi)   discuss a coordinated
publication strategy for the Product;     (vii)   review the requirements of the
Compound and the Product for the Development by CONFORMA, including forecasts
thereof; and     (viii)   discuss the expansion of indications, Improvements and
life cycle management.     4.2.3.   Development Plan

    CONFORMA shall have the sole responsibility for designing and implementing
the Development Plan in the Territory provided that such design and
implementation is done using Commercially Reasonable Efforts. CONFORMA shall
have the final decision making right with respect to the Development Plan,
provided that such decisions are made in a commercially reasonable manner and
that CONFORMA presents the draft of the Development Plan to SUMITOMO at least
thirty (30) days prior to the Joint Steering Committee meetings, explains the
draft to SUMITOMO and refers to SUMITOMO’s comments and opinions in the Joint
Steering Committee meetings before finalizing the Development Plan, and provided
further that in the event of a material delay in the Development, SUMITOMO has
the rights described below.       The Development Plan shall contain an
estimated timeline for clinical studies and the filing of NDA or its equivalent
documents in the Territory [***].       The draft for the Development Plan as of
the Effective Date is attached hereto as Annex 4.2.3.       CONFORMA shall use
Commercially Reasonable Efforts to implement the Development Plan, contingent on
SUMITOMO fulfilling its obligations under Sections 4.1(i), 4.1(iii) and 4.3.1 of
this Agreement. Any revision of the Development Plan requires the discussions in
the Joint Steering Committee meetings as described above.


 

***   Confidential Treatment Requested

page 9



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    If CONFORMA foresees or becomes aware of any material delay in the
Development Plan that would delay the planned NDA filing date, CONFORMA shall
provide SUMITOMO with a description of the nature of the delay and a revised
Development Plan within thirty (30) days after becoming aware of such delay and
CONFORMA and SUMITOMO shall hold a Joint Steering Committee meeting within
thirty (30) days thereafter.       If there is a material delay in the
implementation of the Development Plan and CONFORMA is not able to demonstrate
to SUMITOMO’s reasonable satisfaction that it used Commercially Reasonable
Efforts in carrying out the Development Plan under this Section 4.2.3., SUMITOMO
may terminate the rights granted to CONFORMA under thisAgreement pursuant to
Section 14.3. However, in case such material delay would occur only in Europe,
SUMITOMO may terminate this Agreement only with respect to Europe, and upon such
termination, all the member states of the Europe shall be excluded from the
Territory.       If the delay is attributable to CONFORMA’s negligence or
willful misconduct with respect to Section 4.2.3, SUMITOMO may, at its
discretion, terminate this Agreement in its entirety pursuant to Section 14.3.,
but upon shorter notice period of thirty (30) days.       In addition to the
draft of the Development Plan, CONFORMA shall send to SUMITOMO all the draft of
the study protocols before finalization and refer to SUMITOMO’s comment.   4.3.
  Clinical Supplies for Development

  4.3.1.   Supply of Product

    SUMITOMO shall supply CONFORMA, its Affiliates’ and/or Sublicensees’ with
their requirements for Product for use in Development. Product supplied by
SUMITOMO for Development purposes shall be provided free of charge in quantities
not to exceed eight thousand (8000) 50mg vials. If CONFORMA requires supplies of
the Product in excess of this amount, SUMITOMO shall supply such excess amounts
of Product to CONFORMA at the Minimum Price as defined in Section 6.2.1 or the
Supply Agreement.       CONFORMA shall place its first order for clinical
supplies no later than thirty (30) days following the Effective Date, to be
delivered no later than January 15, 2006. CONFORMA shall place subsequent orders
for clinical supplies at least six (6) months prior to the desired delivery
date. SUMITOMO will use commercially reasonable efforts to meet CONFORMA’s
requested quantities and delivery dates. SUMITOMO shall notify CONFORMA of the
specific delivery date and quantity for each subsequent order no later than
(2) months following CONFORMA’s order.       Additionally, SUMITOMO shall use
commercially reasonable efforts to deliver one hundred (100) 50mg vials of
Product no later than September 30, 2005 which CONFORMA will use for the
purposes of certifying Third Parties who will conduct release testing, labeling
and packaging.       The trade term which applies to the transaction of the
Compound and the Product under this Section 4.3 shall be FCA (INCOTERMS 2000)
Kansai International Airport, Japan.

  4.3.2.   Specifications

    All the Product for clinical trials supplied by SUMITOMO shall conform to
the Specifications and cGMP of the USA.

page 10



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



  4.3.3.   Labeling and Packaging

    CONFORMA shall label and package the Product for Development.   5.  
MARKETING AND PROMOTION   5.1.   Commercially Reasonable Efforts to Market      
CONFORMA shall use Commercially Reasonable Efforts to commercialize the Finished
Product in the Territory as soon as reasonably practicable given applicable
business and market conditions and the regulatory environment and contingent on
SUMITOMO fulfilling its obligations under Sections 4.1.(i) and 4.1.(iii) of this
Agreement and to supply the Product under Section 6 or the Supply Agreement.  
5.2.   Commercialization Plan       Within sixty (60) days after completion of
the last clinical trial for the NDA for the first country in which an NDA is to
be made, CONFORMA shall provide SUMITOMO with a three (3) year commercialization
plan (“Commercialization Plan”) which will be updated by the end of third
quarter every year. The Commercialization Plan shall include CONFORMA’s launch
plans, such as publication planning, opinion development, positioning and
pricing strategies, campaign development and annual marketing strategy for the
Product as well as annual sales forecast of the Product in value separately for
North America and Europe. CONFORMA’s commercialization plans shall set forth
that CONFORMA will launch the Finished Product in the USA within three
(3) months from the date on which the Authorization is granted in the USA and
launch the Finished Product at least in three of five Major European Countries
within one (1) year after receipt of Authorization in each such country.      
If CONFORMA foresees or becomes aware of any material delay in the
commercialization plan that would delay the actual Launch date of the Finished
Product more than ninety (90) days, CONFORMA will provide SUMITOMO with a
description of the nature of the delay and a revised Annual Commercialization
Plan for the impacted countries within sixty (60) days after becoming aware of
such delay.       If CONFORMA is not able to demonstrate to SUMITOMO’s
reasonable satisfaction that there are reasonable commercial reasons for the
material delay of the Launch date such as reasons related to pricing and
reimbursement, SUMITOMO may terminate the rights granted to CONFORMA under this
Agreement pursuant to Section 14.3. However, in case such material delay would
occur only in Europe, SUMITOMO may terminate this Agreement only with respect to
Europe, and upon such termination, all the member states of the Europe shall be
excluded from the Territory       If the delay is attributable to CONFORMA’s
negligence or willful misconduct with respect to this Section 5.2., SUMITOMO
may, at its discretion, terminate this Agreement in its entirety pursuant to
Section 14.3., but upon shorter notice period of thirty (30) days.

page 11



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



5.3.   Minimum Sales       CONFORMA shall achieve the minimum sales which is
seventy percent (70%) of the annual sales forecast as specified in the
Commercialization Plan (“Minimum Sales”). For the purpose of defining CONFORMA’s
Minimum Sales requirement, only the sales forecast specified in the latest
Commercialization Plan prior to the start of the relevant calendar year shall be
binding, and with respect to the Minimum Sales requirement for the period
covering the first Launch in the Territory to December 31st of such year,
CONFORMA may update the sales forecast by the time of the expected Authorization
date in the USA. If CONFORMA fails to achieve the Minimum Sales for any
consecutive two (2) calendar years in North America or Europe, SUMITOMO may, at
its discretion, terminate this Agreement pursuant to Section 14.3. or convert
CONFORMA’s exclusive license to non-exclusive upon thirty (30) days’ written
notice with respect to the area where CONFORMA cannot achieve the Minimum Sales
(i.e., North America or Europe); provided, however, that CONFORMA may, in lieu
of such termination or conversion, agree prior to the expiration of such thirty
(30) day period to pay to SUMITOMO an amount equal to the Minimum Sales minus
the actual sales during the relevant period multiplied by 1/2 of the Calculated
Price (e.g., 1/2 of [***]% or 1/2 of [***]%, as the case may be). For the
avoidance of doubt, if the Minimum Sales were $10 million and the actual sales
for the applicable period were $7 million and the Calculated Price is [***]%,
the payment would be equal to $[***].       In the event that SUMITOMO elects to
convert the exclusive license to non-exclusive, CONFORMA will provide
commercially reasonable support to SUMITOMO or its designee in their efforts to
obtain additional Authorizations in the relevant geographic area. CONFORMA is
not entitled to receive any compensation in relation to such support.   5.4.  
Sales Outside the Territory       CONFORMA and its Affiliates shall not market
the Finished Product outside the Territory or export the Product or the Finished
Product to countries outside the Territory and shall terminate any agreements
with any Sublicenses who market the Finished Product outside the Territory or
export the Product or the Finished Product to countries outside the Territory.  
    SUMITOMO and its Affiliates shall not market the Finished Product in the
Territory or export the Product or the Finished Product to countries within the
Territory and shall terminate any agreements with any Licensees who market the
Finished Product within the Territory or export the Product or the Finished
Product to countries within the Territory.   5.5.   Labels and Packages      
The package and label of the Product, and advertising and promotional materials
for the Product shall appropriately include relevant Patent information in
accordance with the laws in each country within the Territory and such other
information as required by the laws in each country within the Territory, and
shall also indicate for the USA and the Major European Countries, at SUMITOMO’s
request and to the extent the laws and regulations of the Territory permit, that
the Product is manufactured and marketed under a license from SUMITOMO. Upon the
reasonable request of SUMITOMO, CONFORMA shall provide SUMITOMO, free of charge,
with samples of labels, packages, advertising and promotional materials used in
the designated countries in the Territory for information purposes.

 

***   Confidential Treatment Requested

page 12



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

5.6.   Competing Product       During the Initial Period, CONFORMA shall not
market, promote or sell any pharmaceutical product which contains an
anthracycline anti-cancer agent as an active ingredient which is directly
competitive in the market (“Competing Product”) in any country within the
Territory.       Notwithstanding the above, in case CONFORMA acquires any
Competing Product marketed, promoted and/or sold in any country within the
Territory as a result of merger, acquisition or transfer of business, then
CONFORMA shall divest or license out the right to such Competing Product to a
Third Party within one hundred and eighty (180) days of the acquisition of such
Competing Product.       The failure to comply with the provision in this
Section 5.6. will give SUMITOMO:

  (i)   the right to immediately terminate this Agreement without cure period
with respect to the affected country pursuant to Section 14.3, upon notice; or  
  (ii)   the right to convert the exclusive license hereof to non-exclusive with
respect to the affected country on prior written notice to CONFORMA.

    In the event that SUMITOMO elects to exercise the right of the foregoing
clause (ii), CONFORMA will provide reasonable support to SUMITOMO or its
designee in their efforts to obtain additional Authorizations in such country.
CONFORMA is not entitled to receive any compensation in relation to such
support.   6.    SUPPLY OF PRODUCT   6.1.   Supply of Product

  6.1.1.   Supply Agreement

    Within six (6) months of the Effective Date the Parties shall enter into a
separate document (“Supply Agreement”) which, unless otherwise agreed by both
Parties, restates the terms and conditions set forth in this Section 6. and is
supplemented by such other terms and conditions as are customary in the supply
of pharmaceutical products. In the event the Parties fail to agree on the terms
and conditions of the Supply Agreement within such six (6) month period, the
provisions of Section 6. shall control.

  6.1.2.   Requirements

    SUMITOMO will supply CONFORMA with the Product to be sold by CONFORMA, its
Affiliates and Sublicensees. CONFORMA shall purchase from SUMITOMO all the
Product to be sold by CONFORMA, its Affiliates and Sublicensees in the countries
during the Initial Period.       In the event that CONFORMA desires to purchase
the Product from Third Parties or to manufacture the Product itself for use by
CONFORMA, its Affiliates or Sublicensees in countries where the Initial Period
has expired, CONFORMA shall provide SUMITOMO with two (2) years’ prior notice
thereof.

page 13



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



  6.1.3.   Specifications

    All of the Product supplied by SUMITOMO shall conform to the Specifications
and cGMP of the USA. With respect to the GMP of other relevant countries,
CONFORMA shall inform SUMITOMO of the specific requirements thereof in writing
in a timely manner if such requirements are different from cGMP of the USA.
SUMITOMO shall use its Commercially Reasonable Efforts to satisfy such special
requirements.

  6.1.4.   Delivery

    All the Product shall be delivered to CONFORMA FCA (Incoterms 2000) at
Kansai International Airport, Japan.   6.2.   Payment

  6.2.1.   Purchase Price during the Initial Period

    The price for the Product shall be calculated semiannually based on Net
Sales of the Product for each of the first six months and second six months of
each calendar year (the “Semiannual Periods”) with respect to the Product to be
sold in the countries during the Initial Period in the following manner:      
The price at which the Product should be sold by SUMITOMO to CONFORMA, its
Affiliates or Sublicensees (the “Purchase Price”) shall be the higher of the
following:     (i) The amount resulting from the application of the following
formula (the “Calculated Price”):

      (A × B) ÷ C         Where:     A =     Net Sales during the relevant
Semiannual Period;       B =   [***] ([***]%) until the end of the month of the
second (2nd) anniversary of the first Launch in the Territory, and thereafter,
[***] ([***]%);       C =   the number of fifty (50) mg vials of the Product
actually sold by CONFORMA, its Affiliates or Sublicensees during the relevant
Semiannual Period;     or         (ii)   [***] per fifty (50) mg unlabeled vial
(the “Minimum Price”).         The Purchase Price will include the manufacturing
cost of the Product and running royalties for the licenses for Patents, Know-how
and Trademarks granted with respect thereto under this Agreement.     6.2.2.  
Payments Procedure

(i) SUMITOMO shall invoice CONFORMA in US Dollars (“USD”) only after a shipment
of the Product is available under FCA as set forth in Section 6.1.4 above.
Payment for each shipment shall be made within two (2) months from the date of
invoice and as directed by SUMITOMO.

 

***   Confidential Treatment Requested

page 14



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
(ii) At each shipment, SUMITOMO shall issue the invoice based on the Minimum
Price calculated in USD at the average of Telegraphic Transfer Middle (TTM) rate
published by the Bank of Tokyo Mitsubishi on the last banking day of the month
proceeding the month of shipment.
(iii) Within two (2) months of the end of each Semiannual Period CONFORMA shall
calculate the Net Sales and the Calculated Price of the said Semiannual Period
in USD. With respect to sales of any Finished Products invoiced in a currency
other than USD, the Net Sales hereunder shall be converted from local currency
to USD by CONFORMA and such exchange shall be determined based on the USD
equivalent exchange rate as reported in the Unites States Federal Reserve
Statistical Release: Foreign Exchange Rates (Annual), available on-line at
http://www.federalreserve.gov/releases/ for said calendar year.
(iv) CONFORMA shall provide SUMITOMO with a financial report showing the Net
Sales and Calculated Price within two (2) months of the end of each Semiannual
Period.
(v) If the Calculated Price in the relevant Semiannual Period calculated in
accordance with the foregoing is higher than the Minimum Price by CONFORMA,
CONFORMA shall pay the difference as running royalties for the rights granted
hereunder by the end of third month following the end of said Semiannual Period
with the financial report for such Semiannual Period including the information
of annual sales volume, Net Sales, Calculated Price and amount of running
royalties with the exchange rate applied.
(vi) The Parties shall treat such financial reports and information as
confidential under Section 13 of this Agreement and shall cause their respective
accounting firms to retain all such financial reports and information in
confidence.
6.2.3. Adjustments to Purchase Price After the Initial Period
With respect to the Product to be sold in the countries where the Initial Period
has expired, SUMITOMO will continue the supply of the Product to CONFORMA under
the conditions of clause (i) below unless CONFORMA elects to pursue the option
under clause (ii) below.
(i) If CONFORMA, its Affiliates or Sublicensees wish to continue to purchase the
Product from SUMITOMO, the Purchase Price shall be adjusted to the higher of
(a) the price defined as [***] percent ( [***] %) of the Net Sales divided by
the number of fifty (50) mg vials of the Product actually sold by CONFORMA, its
Affiliates or Sublicensees or (b) the new Minimum Price that the Parties will
discuss in good faith and agree to. In the event the Parties fail to agree upon
the new Minimum Price, the Minimum Price shall remain [***] per fifty (50) mg
unlabeled vial.
(ii) If CONFORMA, its Affiliates or Sublicensees decide to purchase the Product
from a Third Party or manufacture the Product by itself, upon the request of
CONFORMA and the provision to SUMITOMO of two (2) years’ notice pursuant to
Section 6.1.2, SUMITOMO will license to CONFORMA, its Affiliates or its
Sublicensees the Know-how and Manufacturing Technology which is necessary or
useful for manufacturing the Compound and Product. In such event, as
consideration of such license, CONFORMA shall pay to SUMITOMO [***] percent (
[***] %) of the Net Sales of the Finished Product manufactured by CONFORMA, its
Affiliates or its Sublicensees until the twenty fifth (25th) anniversary of the
date of the first Launch.
 

***   Confidential Treatment Requested

page 15



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
(iii) SUMITOMO may decide after ten (10) years from the first Launch of CONFORMA
to discontinue manufacturing the Product with two (2) years prior notice to
CONFORMA. In such event, SUMITOMO shall (A) grant to CONFORMA, its Affiliate or
its Sublicensee a royalty-free license for the Know-how and Manufacturing
Technology which is necessary or useful for manufacturing the Compound and
Product; (B) provide CONFORMA, its Affiliate or its Sublicensee with any
technical data incorporated in the Know-How, and SUMITOMO shall promptly provide
related documentation; and (C) assist CONFORMA, its Affiliate or its Sublicensee
with the working up and use of the Know-How and Manufacturing Technology and
with the training of personnel to the extent which may reasonably be necessary
in relation to the manufacture of the Product by CONFORMA, its Affiliate or its
Sublicensee.
6.2.4. Adjustment related to Combination Product
Notwithstanding the other provisions of this Section 6.2.4, with respect to any
Combination Product, the Parties shall meet approximately one (1) year prior to
the anticipated first Launch of such Combination Product to negotiate in good
faith and agree to the Minimum Price applied to such Combination Product, as
well as an appropriate adjustment to Net Sales which will be calculated as a
fraction determined as follows:

         
Net Sales of the Combination Product  x
  A               A+B    

Where “A” above represents the standard sales price of the Finished Product,
containing the same amount of the Compound as the sole active ingredient as the
Combination Product in question, in the given country and “B” above represents
the standard sales price of the ready-for-sale form of a product containing the
same amount of the other active pharmaceutical ingredient(s) that is contained
in the Combination Product in question in the given country. If such products
are not sold separately, the Parties shall use good faith efforts to agree on an
appropriate mechanism for adjustment of the Net Sales for such Combination
Product. In the event the parties fail to agree on the Minimum Price to be
applied to such Combination Product or the mechanism for adjustment of such Net
Sales, the Minimum Price shall remain [***] per fifty (50) mg unlabeled vial.

6.3.   Forecast and Order

  6.3.1.   Supply Forecast

(i) Eighteen (18) months prior to the expected first delivery date of Product
for the first Launch in the Territory, the Parties shall discuss the projected
quantity requirements for the Product for the first three (3) years following
the first Launch in the Territory.

 

***   Confidential Treatment Requested

page 16



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
(ii) Twelve (12) months prior to the beginning of the calendar quarter which
contains the expected date of the first Launch in the Territory, CONFORMA shall
provide SUMITOMO with a good faith forecast of projected quantity requirements
for the Product for the forthcoming three (3) years beginning with the calendar
quarter six (6) months after the delivery of such forecast, including the
quarterly quantities of the Product for the first year and the yearly quantities
of the Product for the subsequent two years. The first quarter of the forecast
shall be deemed as a firm order. CONFORMA shall designate a delivery date within
the applicable calendar quarter at the time the forecast becomes a firm order.
CONFORMA shall update such forecast for the three (3) year period on a rolling
basis by the end of every calendar quarter thereafter during the term of this
Agreement and the forecast for each first calendar quarter shall become a firm
order on a rolling basis.
6.3.2. Firm Order
The quantity of the Product in the firm order shall not be less than seventy
five percent (75%) nor more than one hundred and twenty five percent (125%) of
the quantity specified in the latest forecast for the same quarter. In case the
quantity in the firm order exceeds one hundred and twenty five percent (125%) of
that in the latest forecast, SUMITOMO’s failure to supply the quantities
exceeding one hundred and twenty five percent (125%) of that in the latest
forecast shall not constitute a breach of this Agreement.
6.3.3. Quantity
The minimum order quantity (lot) per shipment shall not be less than the actual
batch size of 8000 vials.
6.3.4. Quality Assurance Tests
CONFORMA shall be responsible for (i) performing quality assurance testing of
all Products in accordance with the Specifications and (ii) notifying SUMITOMO
of the result, within forty (40) days after receipt at CONFORMA’s facilities of
each shipment of the Product. On CONFORMA’s failure to reject any Product within
forty five (45) days of receipt, CONFORMA shall be deemed to have accepted such
Product. In the event that the tests performed by CONFORMA indicate that a
shipment of Product does not meet the Specifications, SUMITOMO shall as soon as
is commercially reasonable replace the quantity of the Product affected. In such
event, SUMITOMO shall be offered an opportunity to re-test such Product and if
tests performed by CONFORMA and SUMITOMO reach inconsistent results, the Parties
agree to have the Product tested by a reputable Third Party testing organization
selected jointly by the Parties and to cooperate in the furnishing of necessary
analytical methodology, subject to appropriate safeguards of confidentiality, to
such testing organization. The decision of such Third Party organization shall
be binding upon both Parties and the Party whose test results led to the false
conclusion with respect to the Product meeting, or failing to meet,
Specifications shall bear the costs of such analysis and of the replacement
shipment of Product, if any; provided that if CONFORMA’s test results led to a
false conclusion, the initial shipment of Product shall be sent to CONFORMA.
6.3.5. Retention of Samples
SUMITOMO shall retain samples from each lot of the Product in quantities
sufficient for complete analysis and manufacturing batch records of each lot of
the Product, until the first (1st) anniversary of the expiration of the shelf
life of such lot.

page 17



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
6.3.6. Labeling and Packaging
CONFORMA shall label and package the Product for the Territory at a facility to
be determined by CONFORMA, in its sole discretion in conformity with all the
laws and regulations including GMP of the relevant countries in the Territory.
6.3.7. Backup/Complementary Source for the Manufacture of Compound or Product
SUMITOMO shall maintain a reasonable amount of safety stock for the Product and
the Compound and/or the main stable intermediate in a quantity to be agreed to
by CONFORMA and SUMITOMO no later than eighteen (18) months prior to the
expected first delivery date of Product for the first Launch in the Territory.
In case of necessity, SUMITOMO and CONFORMA will discuss the backup
/complementary source.

6.4.   Termination       In the event the Supply Agreement is executed, the
Supply Agreement shall automatically terminate in the event of the early
termination of this Agreement for any reason. Upon the expiration of this
Agreement, the Supply Agreement will continue in effect, but each Party may
terminate the Supply Agreement upon two (2) years’ notice, which notice may be
delivered up to two (2) years prior to the expiration date of this Agreement.  
7.    TRADEMARK   7.1.   Grant of Right       “Calsed” is the first candidate of
the Trademark in the Territory but Parties shall discuss and agree on the
selection of the Trademark if Calsed is not available or not suitable as a
Trademark in the Territory. However, in the event of disagreement between
Parties, CONFORMA has the final decision-making right. Then, SUMITOMO shall
file, prosecute and maintain the Trademark at its own cost in each country
within the Territory in which CONFORMA shall market the Finished Product.   7.2.
  Ownership       SUMITOMO shall own the Trademark.   7.3.   Filing, Prosecution
and Maintenance       SUMITOMO shall diligently prosecute and maintain the
Trademark at its sole cost and expense and shall keep CONFORMA reasonably
advised as to the status of the maintenance of the Trademark and any clearance,
applications and registrations for any substitute Trademarks. SUMITOMO will
consult with CONFORMA in a timely manner, as it relates to the Territory,
concerning:

  (i)   scope and content of any application or amendment in connection with the
Trademark prior to filing such application or amendment     (ii)   content of
any proposed responses to official actions in connection with the Trademark.

page 18



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



    If SUMITOMO fails to timely file for or to maintain a registration for the
Trademark following a request by CONFORMA, or to pay any fee required to
maintain the Trademark, CONFORMA shall have the right, at its expense, to clear,
file, prosecute and maintain the applications and registrations for the
Trademark in SUMITOMO’s name and on SUMITOMO’s behalf.   7.4.   Royalties for
Trademark

  (i)  Even after the expiration of this Agreement, as far as CONFORMA purchases
the Product from SUMITOMO, the license set forth in Section 2.1(c) shall remain
in full force and effect and the royalties for such license are included in the
Purchase Price as defined in Section 6 or the Supply Agreement.     (ii)  In
case CONFORMA purchases the Product from a supplier other than SUMITOMO, or
CONFORMA manufactures the Product by itself, and CONFORMA wishes to continue to
use the Trademark in the Territory, the license set forth in Section 2.1(c)
shall remain in full force and effect and CONFORMA shall pay to SUMITOMO
royalties for such license at a rate of [***] percent ([***]%) of Net Sales in
relevant countries, on a country-per-country basis until the twenty fifth (25th)
anniversary of the date of the first Launch of the Finished Product. Payment for
above royalties shall be made within ninety (90) days from the date from the end
of calendar year and be accompanied by the financial report as described in
Section 6 or the Supply Agreement.

7.5.   Infringement by Third Party       Each Party shall notify the other
promptly upon learning of any actual, alleged, or threatened infringement of the
Trademark applicable to a Product or of any unfair trade practices, trade dress
imitation, passing off of counterfeit goods, or like offenses. Upon learning of
such offense, CONFORMA shall have the first right to respond to and defend any
such infringement or offense. In the event CONFORMA elects to do so, SUMITOMO
will cooperate with and provide assistance and authority to CONFORMA, provided
that such assistance is economically reasonable. In the event that CONFORMA
elects, within ninety (90) days of notification thereof, not to respond to or
defend any such infringement or offense or abandons such defense, then, in such
event, SUMITOMO shall have the option to do so, provided that CONFORMA will
cooperate with and provide assistance to SUMITOMO, and provided that such
assistance is economically reasonable.       The Party bringing the foregoing
action shall do so at its own cost and expense. The Party not bringing such
action agrees to join in such action as a plaintiff if necessary to prosecute
the action. Any damages or other monetary awards recovered from settlement or
judgment from such an action shall be allocated first to reimburse the costs and
expenses of the Party bringing the action, then to reimburse the costs and
expenses, if any, of the other Party (except for costs associated with the other
Party being represented by counsel of its own choice). Any amounts remaining
shall be deemed as the Net Sales and the Parties shall agree on an appropriate
royalty rate to adequately share such incremental Net Sales reflecting the
principles set forth in Section 7.4.

 

***   Confidential Treatment Requested

page 19



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

8.    REGULATORY AFFAIRS AND INSPECTIONS   8.1.   Acquisition and Maintenance of
Authorization       CONFORMA shall have the sole responsibility for preparing
and filing the INDs and the NDA for the Product with the Regulatory Authority in
the countries where CONFORMA has an intention to market the Finished Product.
CONFORMA shall immediately notify SUMITOMO of the submission of any IND and NDA
for the Product and of the grant of any Authorization. CONFORMA shall be
responsible for applying for and obtaining any extensions of the Data Protection
period in countries where CONFORMA markets the Product.       CONFORMA shall use
Commercially Reasonable Efforts to make regulatory filings in the countries
where CONFORMA has an intention to market the Finished Product, contingent on
SUMITOMO fulfilling its obligations under Sections 4.1(i) and 4.1(iii) of this
Agreement and supply obligations under Section 6 or the Supply Agreement.      
CONFORMA shall be solely responsible for any actions, including but not limited
to clinical trials after obtaining the Authorization, at its expense to maintain
each Authorization in the countries where CONFORMA markets the Product.      
CONFORMA shall be responsible for all interactions with Regulatory Authorities
in the Territory. Authorization shall be held by CONFORMA in CONFORMA’s name in
the Territory. CONFORMA will have the sole responsibility for applying for,
obtaining and maintaining Authorization in the Territory. All expenses necessary
for applying for, obtaining and maintaining Authorization in the Territory shall
be borne by CONFORMA. At CONFORMA’s request, SUMITOMO shall cooperate in the
preparation and maintenance of all regulatory filings for the Finished Product
filed by CONFORMA, including, without limitation, preparing sections of
regulatory filings that are applicable to the manufacturing activities of
SUMITOMO or to preclinical, clinical and commercial data generated by SUMITOMO.
  8.2.   Maintenance of Data       SUMITOMO shall keep and maintain all the
reports, data and raw data which SUMITOMO provides to CONFORMA and which
constitute parts of or basis of the NDA for the Product submitted by CONFORMA
for the period which the laws and regulations of the countries where CONFORMA
markets or intends to market the Product require. In order to ensure the
foregoing, CONFORMA shall inform SUMITOMO of such period. If there are any
Affiliates or Third Party which produced all or parts of the foregoing reports,
data, and raw data for SUMITOMO, SUMITOMO shall have such Affiliate or seek to
have such Third Party comply with the foregoing obligation of maintenance.      
In the event that SUMITOMO notifies CONFORMA of its intent to use the reports,
data and raw data obtained by CONFORMA for the purpose of the NDA for the
Product outside the Territory, CONFORMA shall keep and maintain all such
reports, data and raw data for the period which the laws and regulations of the
each country outside the Territory requires. In order to ensure the foregoing,
SUMITOMO shall inform CONFORMA of such period of each county outside the
Territory. If there is any Affiliate or Third Party which produces all or parts
of the foregoing reports, data, and raw data for CONFORMA, CONFORMA shall have
such Affiliate or seek to have such Third Parties comply with the foregoing
obligation of maintenance.

page 20



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

8.3.   Inspections by Regulatory Authority       SUMITOMO shall accept, have its
Affiliate accept, and seek to have the Third Parties who cooperate with or
assist SUMITOMO regarding the development or manufacture of the Product outside
the Territory, if any, to accept, the inspection by the Regulatory Authority if
it is required for CONFORMA to obtain or maintain the Authorization. CONFORMA
will use Commercially Reasonable Efforts to obtain the information of such
inspection in advance and forward it to SUMITOMO. SUMITOMO shall permit CONFORMA
or its Affiliates to be present at any inspection by Regulatory Authorities and
shall provide advance notice of any such inspection.       In the event that
SUMITOMO uses the reports, data and raw data obtained by CONFORMA for the
purpose of the NDA for the Product outside the Territory, CONFORMA shall accept,
have its Affiliate accept, and seek to have the Third Parties who cooperate with
or assist CONFORMA regarding the Development, if any, to accept, the inspection
by the regulatory authorities of the countries outside the Territory if it is
required to obtain or maintain the marketing authorization for the Product in
such country. SUMITOMO shall use Commercially Reasonable Efforts to obtain the
information of such inspection in advance and forward it to CONFORMA.       In
case of requests from Regulatory Authorities regarding specific historical
reports, the Parties agree to reasonably collaborate to meet those requests.  
8.4.   Inspections by Parties       CONFORMA may inspect SUMITOMO’s or its
Affiliate’s facilities during each entity’s normal business hours upon
reasonable prior notice and SUMITOMO shall accept or shall have its Affiliate
accept such inspection to the extent such facilities relate to the manufacture
of the Compound or the Product or the maintenance of the reports, data and raw
data referred to in Section 8.2.       SUMITOMO may inspect CONFORMA’s or its
Affiliate’s facilities during each entity’s normal business hours upon
reasonable prior notice and CONFORMA shall accept or shall have its Affiliate
accept such inspection to the extent such facilities relate to the Development,
manufacture, or distribution of the Product in the Territory.       Each Party
shall use Commercially Reasonable Efforts to have the Third Parties who are
entrusted or contracted out to a part of each Party’s responsibility under this
Agreement, if any, to accept the foregoing inspections by the other Party.  
8.5.   Pharmacovigilance / Drug Safety Matters       The Parties agree to inform
each other about adverse events occurring or having occurred in connection with
the use of the Compound or the Product which comes into its knowledge. The
Parties agree to handle data and information about adverse events occurring or
having occurred in connection with the use of the Compound or the Product
according to the respective ICH-Guidelines, FDA requirements, requirements of
the relevant European registration authorities, requirements of the Regulatory
Authority and/or requirements of any other relevant regulatory authority.      
The Parties shall execute a separate agreement specifying the procedure for the
information exchange of the adverse drug reactions which may occur during the
Development no later than the Initiation by CONFORMA of the first clinical trial
of the Product in the Territory (“Clinical Pharmacovigilance Agreement”).

page 21



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    After completion of the last clinical trial for the NDA for the first
country in which an NDA is to be made but no later than the expected date when
CONFORMA obtains the first Authorization in the Territory, the Parties shall
execute another agreement which includes handling of post marketing studies and
spontaneous or literature reports, surveillance, etc. in relation to Compound,
Product, and Finished Product in the Territory by CONFORMA, its Affiliates or
its Sublicensees, and outside Territory by SUMITOMO, its Affiliates or its
Licensees, specifying the procedure for the information exchange of the adverse
events which may occur after the Launch (“Post Marketing Pharmacovigilance
Agreement”).       SUMITOMO shall be solely responsible for reporting adverse
events to the regulatory authorities outside the Territory. CONFORMA, as the
Party owning the IND, NDA or Authorization, shall be solely responsible for
reporting adverse drug experiences to the Regulatory Authorities in the
respective territories.       The Parties will maintain a safety database for
the Product, that allows them to manage safety data collected and fulfill their
regulatory requirements in their respective Territory.   9.    PATENTS and
Updated Technology   9.1.   Updated Technology       During the term of this
Agreement, SUMITOMO shall advise CONFORMA as soon as commercially reasonable of
any improvements or inventions concerning the Compound and/or the Product or its
use made by either SUMITOMO or any of its Affiliates, Licensees or Third Parties
contracted by SUMITOMO, as well as status of each Patent and acquisition of new
Patent. The foregoing improvements or inventions constitute parts of the rights
granted to CONFORMA under Section 2.1, except for those rights which SUMITOMO
has acquired or obtained pursuant to a license from a Third Party which is
subject to the payment of consideration by SUMITOMO, in which case SUMITOMO
shall only be obliged to grant a license to such improvements or inventions to
CONFORMA to the extent permitted by the arrangement with such Third Party and
the grant of such license to CONFORMA shall be subject to the payment of
reasonable additional compensation by CONFORMA, provided that SUMITOMO shall use
its Commercially Reasonable Efforts to obtain from such Third Party the right to
license such improvements or inventions to CONFORMA, and use its Commercially
Reasonable Efforts to mitigate the consideration thereof. With respect to an
additional compensation for such improvements or inventions, the Parties shall
negotiate in good faith a reasonable compensation for license grant to CONFORMA.
  9.2.   Rights to Improvements       As between SUMITOMO and CONFORMA, CONFORMA
or its Affiliates own all right, title and interest in and to all the
Improvements, subject to the SUMITOMO’s right to the Improvements as set forth
in Section 2.3. CONFORMA or its Affiliates have the right to file a patent in
the Territory and outside the Territory related to such Improvements.      
During the term of this Agreement, CONFORMA shall inform SUMITOMO as soon as
commercially reasonable of any patent applications covering an Improvement.  
9.3.   Application and Maintenance of Patents       SUMITOMO shall, subject to
the provisions of Section 9.4, at its cost, be responsible for diligently
preparing, filing, maintaining, and renewing the Patents in the Territory.

page 22



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    SUMITOMO shall be responsible for applying for and obtaining any patent term
extensions, including supplementary protection certificate; provided, however,
that should SUMITOMO decide not apply for, continue to prosecute or maintain a
Patent in the Territory because SUMITOMO reasonably believes that such Patent
can no longer provide exclusivity protection for the Compound or Product in the
Territory, SUMITOMO shall so notify CONFORMA and then CONFORMA may take over the
prosecution and/or maintenance of the Patent from SUMITOMO at its own cost.  
9.4.   No Warranty       SUMITOMO will use Commercially Reasonable Efforts to
obtain the grant of the Patents by the governmental patent office in each
country in the Territory where SUMITOMO elects to apply for Patents, but gives
no warranty that Patents will be granted or upheld in such country or in any
other country within the Territory. CONFORMA acknowledges that the rights
granted hereunder may not provide market exclusivity in the Territory and that
SUMITOMO makes no representations or warranties regarding the existence of
market exclusivity. Even if no patent protection is obtained in the Territory,
it shall not provide a basis for termination, rescission or cancellation of this
Agreement, nor shall it entitle any Party to demand a revision or renegotiation
of this Agreement or any of its provisions.   9.5.   Infringement by Third Party
      Each Party shall promptly notify the other of any infringement of the
Patents or threat of such infringement by a Third Party in the Territory which
the Party comes to know. In the event of the foregoing infringement or threat,
SUMITOMO will, at SUMITOMO’s option and at its sole cost and expense, commence
appropriate legal action to stop or prevent such infringement. Only SUMITOMO has
the right to engage in any legal action and, once engaged, has the sole right to
pursue such action, in its complete and sole discretion, provided that SUMITOMO
shall refer to the suggestions or opinions of CONFORMA. CONFORMA shall provide
SUMITOMO, upon the request of SUMITOMO and at the cost of SUMITOMO, with support
which is necessary for SUMITOMO to show the infringement or the damage in the
action, provided that such support is economically reasonable.       Within
sixty (60) days after receiving or giving above notice, SUMITOMO shall notify
CONFORMA of whether SUMITOMO commence legal action to stop or prevent the
infringement. If SUMITOMO decides not to commence legal action or fails to
initiate such action within thirty (30) days after giving a notice to CONFORMA
of its decision of commencement of legal action, CONFORMA has the right, but not
the obligation to begin action at CONFORMA’s option and at CONFORMA’s sole cost
and expense. In such event, SUMITOMO shall provide CONFORMA, at the cost of
CONFORMA, with support which is necessary for CONFORMA to initiate and maintain
the action, provided that such support is economically reasonable.      
Notwithstanding the foregoing paragraph, in the event that the Third Party
asserts, as a defense or as a counterclaim that the Patent is invalid or
unenforceable, then each Party shall promptly notify the other Party. SUMITOMO
shall have the first right, but not the obligation, to respond to such defense
or defend against such counterclaim, provided that no settlement or consent
judgment or other voluntary final disposition may be entered into without the
consent of CONFORMA if such settlement would effect CONFORMA’s rights under this
Agreement.


page 23



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    Neither Party shall settle such action without the consent of the other
Party, such consent not to be unreasonably withheld, conditioned or delayed. Any
resulting award, judgment or settlement amount in favor of SUMITOMO or CONFORMA
in the action under this Section 9.5. shall be first allocated to cover the cost
and expenses, including reasonable attorney’s fees, which each Party has spent
for the action, and shall be split [***] percent ( [***] %) to CONFORMA and
[***]
percent ( [***] %) to SUMITOMO.   9.6.   Infringement Alleged by Third Party    
  If any Third Party claims or alleges that CONFORMA, its Affiliates, or
Sublicensee infringes such Third Party’s patent or other intellectual property
by manufacturing, importing, using, marketing, promoting, distributing or
selling the Product in the Territory, CONFORMA has the right, but not the
obligation to defend against such Third Party at its sole cost and expense.
However, if CONFORMA needs the technical information of SUMITOMO to defend
against such Third Party which CONFORMA does not have, SUMITOMO shall provide it
to CONFORMA. CONFORMA agrees to use the technical information provided by
SUMITOMO under this Section 9.6. only for the purpose of defending against the
Third Party alleging the infringement.       Notwithstanding the foregoing
paragraph, in the event that the Third Party asserts in a claim that the Patent
is invalid or unenforceable, then CONFORMA shall promptly notify SUMITOMO.
SUMITOMO shall have the first right, but not the obligation, to respond to such
claim provided that no settlement or consent judgment or other voluntary final
disposition may be entered into without the consent of CONFORMA if such
settlement would effect CONFORMA’s rights under this Agreement, provided
however, that CONFORMA shall not withhold such consent unreasonably.   10.   
RECORDS   10.1.   Records       CONFORMA shall maintain and retain all records
relating to sales, sales contracts, invoices, accounts, medical enquiries and
other transactions directly related to the Product that may be necessary for the
purpose of calculating, Net Sales under this Agreement for a period of not less
than five (5) years from the date on which such records arose.   10.2.  
Examination by Certified Public Accountant       SUMITOMO has the right to have
independent certified public accountant selected by and retained at the expense
of SUMITOMO with approval of CONFORMA, which shall not be unreasonably withheld,
examine during normal working hours of CONFORMA and at a date previously agreed
upon with CONFORMA the books and records kept by CONFORMA and its Affiliate to
the extent necessary to verify the accuracy of the Finished Product sales or
payments made in this Agreement, if any, reports presented and payments made to
SUMITOMO hereunder. Such examination shall not be more often than once per
calendar year and for not more than two (2) previous years. Any deviations shall
either be credited or paid by the other Party, as the case may be. CONFORMA
shall ensure that corresponding provisions are contained in the sublicense
agreements with Third Parties. SUMITOMO agrees that the report of above
examination by certified public accountant to SUMITOMO shall be limited to the
information relevant to verification of the accuracy of Product sales or
payments in this Agreement, if any, reports presented and payments made to
SUMITOMO hereunder.


 

***   Confidential Treatment Requested

page 24



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

11.    TAXATION   11.1.   Responsibility for Tax       Subject to Section 11.2
below, CONFORMA is solely responsible for the payment of any and all taxes
arising from the existence or operation of its business or from the performance
of its obligations hereunder including, without limitation, income taxes,
withholding taxes, employee payroll and social security and welfare taxes which
may be imposed upon CONFORMA in accordance with applicable laws. Likewise,
subject to Section 11.2 below, SUMITOMO is solely responsible for the payment of
any taxes arising from the existence or operation of its business, the income
and profits resulting therefrom or from the performance of its obligations
hereunder and for any and all obligations which may arise from its employment of
any persons including, without limitation, any personnel of SUMITOMO dedicated
to the manufacturing of the Compound.   11.2.   Withholding Tax       If a
withholding tax is imposed on any event payment, payment for the Product, or
royalty hereof is enacted, CONFORMA shall deduct the amount of any such
applicable withholding tax from the amount due to SUMITOMO and pay over such
withholding tax deducted to the relevant taxing authorities. CONFORMA shall not
provide any gross-up amount with respect to any applicable withholding tax.
CONFORMA shall provide SUMITOMO with the official receipts and such other
evidence of payment of any such applicable withholding tax as SUMITOMO may
request in writing promptly following such request. SUMITOMO shall provide
documentation to CONFORMA as reasonably requested to minimize withholdings
otherwise required by the taxing authorities. CONFORMA shall render SUMITOMO
reasonable assistance in order to allow SUMITOMO to obtain the benefit of any
present and future treaty for the avoidance of double taxation in force between
Japan and the respective countries in the Territory.   12.    FINANCIAL MATTERS
  12.1.   Late Payments       In case CONFORMA fails to make each payment
required hereof by the due date, SUMITOMO will charge CONFORMA a penalty at the
lower of (i) interest accruing on any such unpaid balance at the average
year-to-date rate London Inter-Bank Offering Rate (LIBOR) in effect from time to
time plus two percent (2 %) per annum or (ii) the highest rate allowable under
applicable law.   12.2.   Manner of Payment       All amounts due to either
CONFORMA or SUMITOMO under this Agreement shall be paid by wire transfer to such
bank account as CONFORMA or SUMITOMO, as the case may be, may direct from time
to time. All bank expenses incurred by CONFORMA or SUMITOMO in making such wire
transfer shall be on its own account.       All payments required under this
Agreement shall be made in USD.

page 25



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

13.    CONFIDENTIALITY   13.1.   Non-disclosure       SUMITOMO and CONFORMA
agree to hold in strict confidence any and all information disclosed by the
other and identified in writing as confidential whether disclosed prior to the
Effective Date or thereafter (“Confidential Information”), in accordance with
these efforts taken by each Party to protect its own information, data or other
tangible or intangible property that it regards as proprietary or confidential
but using not less than reasonable diligent efforts.   13.2.   Limited Purposes
      The receiving Party shall not use the Confidential Information for any
purpose other than in connection with exercising its rights and fulfilling its
obligations hereof. The receiving Party will not disclose any such Confidential
Information to any person other than to its officers, employees, legal counsel
or technical advisors, or to officers, employees, legal counsel or technical
advisors of any of its Affiliates, provided that they have a clear need to know
such Confidential Information in connection with the performance of their
professional responsibilities under this Agreement, and provided further that
they are bound by the confidentiality and non-use obligations substantially
similar to those in this Section 13. The receiving Party shall further take all
reasonable steps to prevent its officers, employees, legal counsel or technical
advisors, or any others having access to the Confidential lnformation, from
disclosing to any Third Party or making unauthorized use of any Confidential
Information, or from committing any acts or making any omissions that may result
in a violation of this Section 13.   13.3.   Exceptions

  13.3.1.   Information Otherwise Available

    Neither Party shall have any obligation of confidentiality or non-use with
respect to any portion of the Confidential lnformation which:

  (i)   at the time of disclosure by the other Party, is in the public domain;  
  (ii)   after disclosure by the other Party, enters the public domain by means
other than a breach of this Agreement by the receiving Party;     (iii)   the
receiving Party can establish by competent proof is in its possession at the
time of disclosure by the other Party or thereafter is independently developed
by persons in its employment who had no contact with and were not aware of the
content of the Confidential lnformation; or     (iv)   the receiving Party
obtains from a Third Party not bound by a duty of confidentiality.

  13.3.2.   Governmentally Required Disclosures

    Each Party may disclose Confidential Information disclosed to it by the
other Party to the extent that such disclosure is reasonably necessary for the
following reasons:

  (i)   for regulatory filings, including without limitation filings with the
U.S. Securities and Exchange Commission, and filings with regulatory authorities
permitted hereunder;     (ii)   to comply with a subpoena or an order issued by
a court or other tribunal of competent jurisdiction, provided however, that the
receiving Party shall immediately provide a notice to the disclosing Party so
that the disclosing Party may seek a

page 26



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

      protective order or other remedy from relevant court or tribunal.

13.4.   Publication Procedure       When a Party plans to publish the results of
the studies conducted in the course of the development in and outside Territory,
such Party shall submit the draft of the publication, translated into English,
to the other Party at least six (6) weeks prior to the planned submission for
publication for approval. Any such publication shall need the other Party’s
prior written consent, which shall not be unreasonably withheld. Any comment,
reasonable request for modification, or reasonable rejection must be made within
four (4) weeks from receipt of the draft. Thereafter, the draft is deemed to be
approved. However, for the elimination of any doubt, CONFORMA will have the sole
right to decide upon its own publication strategy in the Territory.   13.5.  
Return of Information       Unless otherwise set forth in this Agreement, title
and all rights to, and emanating from, the ownership of all Confidential
Information disclosed under this Agreement shall remain vested in the disclosing
Party. Upon written request of the disclosing Party, the receiving Party shall
return to the disclosing Party all written materials and documents within sixty
(60) days, as well as any computer software or other media, in their possession,
made available or supplied by the disclosing Party to the receiving Party that
contains Confidential Information, together with any copies thereof, except for
one copy which may be retained by the receiving Party only for the purpose of
determining the receiving Party’s continuing obligations or exercising its
rights hereunder.   13.6.   Additional Permitted Disclosures       Each Party
may provide the Confidential Information to a Third Party which is interested in
obtaining the license or sublicense of the Product in its Territory, provided
that such Third Party has signed a confidentiality agreement containing
essentially similar provisions of confidentiality as contemplated hereof. In
addition, CONFORMA may disclose the terms and conditions of this Agreement to
potential investors or financial advisors for purposes of due diligence in
connection with a financing or other financial transaction involving CONFORMA.  
13.7.   Terms and Conditions of this Agreement       The Parties agree to keep
the terms and conditions of this Agreement confidential and neither Party shall
disclose any such terms and conditions to the public or to Third Parties, except
as set forth in Sections 13.2, 13.3 and 13.6, without the prior written consent
of the other Party.   13.8.   Previous Confidential Agreement       Upon the
execution of this Agreement, information which has been protected by the
provisions of the Secrecy Agreement on “SM-5887“ executed between the Parties on
August 12, 2004, shall be covered by this Section 13 and the provisions of the
above Secrecy Agreement shall no longer be effective.       The provisions of
this Section 13 shall survive the termination or expiration of this Agreement
for ten (10) years.

page 27



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

14.    TERM AND TERMINATION   14.1.   Expiration       Unless sooner terminated
pursuant to the provisions hereof, this Agreement shall expire on the date when
the Initial Period has expired in all the countries in the Territory.   14.2.  
Termination by CONFORMA       In the occurrence of safety or toxicology issues
CONFORMA may terminate this Agreement at any time by providing SUMITOMO with
thirty (30) days’ prior written notice.   14.3.   Termination for Breach      
Upon a material breach of any term of this Agreement or the Supply Agreement by
one Party, the other Party may give written notice of such breach to the
breaching Party. Should the breaching Party fail to cure such breach within
sixty (60) days of such notice, the other Party may terminate this Agreement
with further sixty (60) days’ notice. In addition to this right to terminate
this Agreement in its entirety, SUMITOMO shall have the right to terminate the
rights granted to CONFORMA under this Agreement on a country-by-country basis as
set forth in Sections 4.2.3, 5.2 and 5.6.   14.4.   Termination for Bankruptcy  
    This Agreement may be terminated by SUMITOMO within thirty (30) days upon
written notice in case CONFORMA becomes insolvent or makes an assignment for the
benefit of creditors or become involved in receivership, bankruptcy or other
insolvency or debtor relief proceedings, or any similar proceedings, or in
proceedings, voluntary or forced, whereby CONFORMA is limited in the free and
unrestrained exercise of its own judgment as to the carrying out of the terms of
this Agreement.   14.5.   Termination for Patent Challenge       Until the
expiry of all Patents in all countries in the Territory, SUMITOMO shall have the
right to terminate this Agreement if CONFORMA or its Affiliate takes, or
actively assists a Third Party in taking, any action to challenge or contest the
title or validity of any of the Patents.   14.6.   Termination for Change of
Control       In addition to the rights under Section 5.6 in case a Change in
Control occurs for CONFORMA and the Third Party in such Change of Control
transaction has a Competing Product in the Territory (“Competing Party”),
CONFORMA shall notify SUMITOMO of this event and the Parties shall discuss in
good faith how to ensure that sale of the Product is not adversely affected by
the Change of Control, and modify this Agreement as necessary. If the Parties
are unable to reach an agreement after ninety (90) days, SUMITOMO shall have
thirty (30) days to terminate this Agreement with sixty (60) days’ written
notice to CONFORMA. For purposes of this Section 14.6, a “Change of Control”
shall mean a transaction in which a single Third Party becomes the beneficial
owner of fifty percent (50%) or more of the combined voting power of the
outstanding securities of CONFORMA or a sale or other disposition to a Third
Party of all or substantially all of the assets or business of CONFORMA, by
means of a merger, reorganization or similar corporate transaction.

page 28



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

14.7.   Consequences of Termination

  14.7.1.   Responsibilities of CONFORMA

    Upon the termination by CONFORMA pursuant to Section 14.2. or the
termination by SUMITOMO pursuant to Section 14.3., 14.4., and 14.5., CONFORMA
shall:

  (i)   transfer and assign to SUMITOMO or its designee CONFORMA’s right and
title to all INDs and NDAs relating to the Product and all other applications,
clinical trial agreements (to the extent assignable and non-cancelable) and data
obtained in the course of the Development;     (ii)   provide to SUMITOMO or its
designee all existing and reasonably available marketing information; and    
(iii)   grant to SUMITOMO a non-exclusive, perpetual, royalty-free license, with
a right to sublicense, of the Improvements to develop, register, manufacture,
import, use, market, promote, distribute and sell the Compound and/or Product in
the Territory.

In addition to the foregoing, in the event that the termination notice under
Section 14.5. is issued by SUMITOMO after the initiation of any clinical trials
for the Product by CONFORMA in the USA, CONFORMA shall, at its cost and
expenses, complete any ongoing trial to which the patients have already been
enrolled before the issuance of the termination notice. However, from the
issuance of the termination notice until the effective date of the termination
notice, CONFORMA is not required to initiate any new studies.
14.7.2. Responsibilities of SUMITOMO
Upon termination by CONFORMA pursuant to Section 14.3, SUMITOMO shall grant to
CONFORMA for the Territory an exclusive, perpetual paid-up license, including a
right to sublicense, to all the Patents and Know-how, which SUMITOMO has a right
as of the termination date, to the extent necessary for CONFORMA or its
Sublicensees to continue all pending Development activities or marketing and
sales activities relating to the Product in the Territory.
14.7.3. Regulatory Responsibilities of Both Parties
Even after the termination for any ground, each Party shall comply with the
regulatory requirements which the Regulatory Authority of the relevant countries
imposes on the Parties, if any.
14.7.4. Ancillary Agreements
Unless otherwise agreed in the Supply Agreement or otherwise by the Parties, the
termination of this Agreement with respect to all countries in the Territory in
entirety shall cause the automatic termination of all ancillary agreements
related hereto, including but not limited to Supply Agreement.

14.8.   Outstanding Payments       Termination of this Agreement by a Party, for
any reason, will not release CONFORMA from any obligation to make any payments
to SUMITOMO which were due and payable prior to the effective date of
termination.   14.9.   Survival Clauses       Even after this Agreement is
terminated or has expired in all countries within the Territory, the following
Sections shall survive in addition to any Sections which by their terms survive

page 29



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    termination or expiration of this Agreement: Sections 1, the first paragraph
of Section 2.3, Section 6, 7.1, 7.2, 7.4, 7.5, 8.2, 8.5, 9.5, 9.6, 10, 11, 12,
13, 14.7, 14.8, 14.9, 15, 16.5 and 17.   15.    INDEMNIFICATION   15.1.  
Indemnification by SUMITOMO       Subject only to the provisions of this
Agreement and the Supply Agreement (if executed), SUMITOMO hereby agrees to
indemnify and hold harmless CONFORMA, its Affiliates and Sublicensees, and the
officers, directors, agents, representatives and employees of each of them, upon
demand, against all losses, costs, claims, proceedings, actions, damages,
liabilities, penalties and expenses, including reasonable legal fees and
expenses (“Losses”), suffered or incurred by any of them, arising out of,
resulting from or in connection with claims brought by a Third Party that are
based upon:

  (i)   the performance or breach of this Agreement and the Supply Agreement (if
executed) by SUMITOMO; or     (ii)   non-compliance of the Compound or the
Product to the Specifications, provided that the Compound or Product is supplied
by SUMITOMO or its Affiliate; or     (iii)   the development activities,
regulatory approval, distribution, sale, marketing and promotion of the Product
outside the Territory by SUMITOMO, its Affiliates or its Licensees; or     (iv)
  except as expressly set forth in Section 15.2, any damage or injury to a Third
Party arising from any use or misuse of the Product sold by SUMITOMO, its
Affiliates or its Licensees except for those sold to CONFORMA, its Affiliates,
or the Sublicensees, including any adverse effects caused by or arising from the
Product;      except to the extent such Losses are due to the gross negligence
or willful misconduct, or failure to act of CONFORMA.

15.2.   Indemnification by CONFORMA       Subject only to the provisions of this
Agreement and the Supply Agreement (if executed), CONFORMA hereby agrees to
indemnify and hold harmless SUMITOMO, its Affiliates, and Licensees, and the
officers, directors, agents, representatives and employees of each of them, upon
demand, against all Losses suffered or incurred by any of them, arising out of,
resulting from or in connection with claims brought by a Third Party that are
based upon:

  (i)   the performance or breach of this Agreement and the Supply Agreement (if
executed) by CONFORMA;     (ii)   the Development, registration of the
Authorization, distribution, sale, marketing and promotion of the Product in the
Territory by CONFORMA, its Affiliates or the Sublicensees;     (iii)   the
packaging or labeling of the Product by CONFORMA or its Affiliates or a Third
Party on behalf of CONFORMA; or     (iv)   except as expressly set forth in
Section 15.1., any damage or injury to a Third Party arising from any use or
misuse or mishandling of the Product sold by CONFORMA, its Affiliates or its
Sublicensees, including any adverse effects caused by or arising

page 30



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

      from the Product;

    except to the extent such Losses are due to the gross negligence or willful
misconduct, or failure to act of SUMITOMO.   15.3.   Procedure       If any
Third Party notifies any party hereto (the ”Indemnified Party“) with respect to
any matter that may give rise to a claim for indemnification against the other
Party hereto (the ”Indemnifying Party“) under this Section 15, then the
Indemnified Party will notify the Indemnifying Party thereof promptly and in any
event within thirty (30) days after receiving any written notice from a Third
Party; provided that no delay on the part of the Indemnified Party in notifying
the Indemnifying Party will relieve the Indemnifying Party from any obligation
hereunder unless, and then solely to the extent that, the Indemnifying Party is
prejudiced thereby. Once the Indemnified Party has given notice of the matter to
the Indemnifying Party, the Indemnified Party may defend against the matter in
any manner it reasonably may deem appropriate. If the Indemnifying Party
notifies the Indemnified Party within thirty (30) days after the date the
Indemnified Party has given notice of the matter that the Indemnifying Party is
assuming the defense of such matter, then (i) the Indemnifying Party will defend
the Indemnified Party against the matter with counsel of its choice reasonably
satisfactory to the Indemnified Party, (ii) the Indemnified Party may retain
separate counsel at its sole cost and expense, except that the Indemnifying
Party will be responsible for the fees and expenses of such separate co-counsel
to the extent the Indemnified Party concludes in good faith that the
Indemnifying Party and the Indemnified Party have a potential or actual conflict
of interest which necessitates separate counsel, (iii) the Indemnified Party
will not consent to the entry of a judgment or enter into any settlement with
respect to the matter without the written consent of the Indemnifying Party,
which shall not be withheld or delayed unreasonably, and (iv) the Indemnifying
Party will not consent to the entry of a judgment with respect to the matter or
enter into any settlement that does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto, without the written consent of the Indemnified
Party, which shall not be withheld or delayed unreasonably.   15.4.   No Lost
Profit       Except as expressly set forth in this Agreement, the
indemnification provisions set forth in this Section 15 shall be the exclusive
remedy of the Parties for monetary damages under this Agreement and the Supply
Agreement (if executed). IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY, ITS AFFILIATES, ITS LICENSEES, ITS SUBLICENSEES, AND ITS DEVELOPMENT
PARTNERS, OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES OR EMPLOYEES FOR ANY LOST
PROFITS, LOSS OF BUSINESS, LOSS OF CONTRACTS, DIMINISHED GOODWILL, DIMINISHED
REPUTATION, OR CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR
SPECIAL DAMAGES ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.   16.   
REPRESENTATIONS, WARRANTIES AND COVENANTS   16.1.   Execution of Agreement      
Each Party represents and warrants to the other Party at the time of the
execution of this Agreement that:

page 31



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



  (i)   it has the cooperate power and authority to execute and deliver this
Agreement, and to perform its obligations hereunder;     (ii)   the execution,
delivery and performance of this Agreement by each Party have been duly and
validly authorized and approved by proper corporate action on the part of such
Party; and     (iii)   it has no legal obligations or commitments to Third
Parties inconsistent with this Agreement.

16.2.   Additional SUMITOMO Representations       SUMITOMO represents and
warrants to CONFORMA that:

  (i)   it has not (in any manner that is inconsistent with or would interfere
with the rights granted to CONFORMA in this Agreement) previously assigned,
transferred, conveyed or otherwise encumbered any right, title or interest in or
to the Patents or Know-how in the Territory, granted to any Third Party any
license to use the Patents or Know-how in the Territory, or granted any covenant
not to sue for any use of the Patents or Know-how in the Territory ; and    
(ii)   to the best of its knowledge, as of the Effective Date no claim of
ownership, invalidity or patent infringement has been asserted by any Third
Party against SUMITOMO with respect of the Patents or the Manufacturing
Technology; provided, however, that SUMITOMO is aware of the patent described in
Annex 16.2.

16.3.   Material Facts       Each Party represents and warrants that it has
disclosed all information in its possession or control which is material to the
other Party entering into this Agreement, and such information does not contain
any untrue statement of material fact or omit to state a material fact.   16.4.
  Manufacture of Compound and Product       SUMITOMO warrants that the
manufacturing processes of the Compound and Product are to continue to be
consistent with the Specifications, including conformity with GMP of Japan and
will, at all times that Product is supplied to CONFORMA, its Affiliates or its
Sublicensees, be consistent with the Specifications, including conformity with
cGMP of the USA.   16.5.   Express Warranties       The Parties intend and agree
that this Agreement is not subject to the Uniform Commercial Code in force in
any state of the USA, and that no warranties exist beyond these stated in this
Agreement. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS SECTION 16,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

page 32



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

17.    MISCELLANEOUS PROVISIONS   17.1.   Headings       The headings and
captions used in this Agreement are for the convenience of the Parties only and
are not to be construed to define, limit or affect the construction or
interpretation hereof.   17.2.   Severability       In the event that any
provision of this Agreement is found to be invalid or unenforceable, then such
provision shall not render any other provision of this Agreement invalid or
unenforceable, and all other provisions shall remain in full force and effect
and shall be enforceable, unless the provisions which have been found to be
invalid or unenforceable shall substantially affect the remaining rights or
obligations granted or undertaken by either Party. The Parties agree to attempt
to substitute for any invalid or unenforceable provision which achieves to the
greatest extent possible the economic objectives of the invalid or unenforceable
provision.   17.3.   Entire Agreement; Amendment       This Agreement, including
Annexes attached hereto, contains the entire agreement of the Parties regarding
the subject matter hereof and supersedes all prior agreements, understandings or
conditions, whether oral or written, regarding the same.       This Agreement
may not be changed, modified, amended or supplemented except by a written
agreement signed by both Parties. The Parties acknowledge and agree that they
intend to enter into a Supply Agreement which shall provide for additional
rights and obligations on each of their parts as set forth in each of those
agreements.   17.4.   Assignability       This Agreement and the rights and
obligations established hereunder may not be assigned or transferred by either
Party without the prior written consent of the other Party, such consent of
which shall not to be unreasonably withheld, conditioned or delayed; provided,
however, that either Party may, without such consent, assign this Agreement and
its rights and obligations hereunder to an Affiliate, to the purchaser of all or
substantially all of its assets related to the Product or the Party’s business,
or to its successor entity or acquirer in the event of a merger, consolidation
or change in control of the Party. In addition, CONFORMA acknowledges and agrees
that SUMITOMO plans to merge with DAINIPPON PHARMACEUTICAL CO., LTD. as of
October 1, 2005, and SUMITOMO’s rights and obligations hereof will be assigned
to the surviving company, Dainippon Sumitomo Pharma Co., Ltd. upon such merger.
Notwithstanding the foregoing, in the event of a Change of Control in CONFORMA,
Section 14.6 of this Agreement shall govern.   17.5.   Independent Party      
This Agreement does not constitute either Party as being the agent or legal
representative of the other for any purpose whatsoever. Neither Party is granted
any right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of, or in the name of the other, with regard to
any manner or thing whatsoever, unless otherwise specifically and express agreed
upon in writing.   17.6.   Notice and Reports       All notices, consents or
approvals required by this Agreement shall be in writing and

page 33



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    personally delivered, or sent by internationally recognized overnight
courier service or by facsimile (confirmed by such international courier
service) to the Parties at the following addresses or such other addresses as
may be designated in writing by the respective Party. Notices shall be deemed
effective on the seventh (7th) day of sending, provided that the receipt by the
Party is confirmed by the record.

     
            If to CONFORMA:
  If to SUMITOMO:
            Attn.: Vice President,
       Attn.: General Manager,
                      Corporate Development
                 Corporate Licensing
            9393 Towne Centre Drive, Suite 240
       12-2, Kyobashi 1-chome,
            San Diego, California 92121
       Chuo-ku, Tokyo, 104-8356, Japan  
            Tel-No: (858) 657-0300
       Tel-No: +81-3-5159-2511  
            Fax-No: (858) 657-0343
       Fax-No: +81-3-5159-1981

    Any change in an address or fax number shall be the subject of a required
notice under this Agreement.   17.7.   Waiver       The failure of any Party to
enforce at any time any provision of this Agreement, or any right with respect
thereto, or to exercise any election herein provided, shall in no way be
considered to be a waiver of such provision, right or election, or in any way
affect the validity of this Agreement. The exercise by any Party of any right or
election under the terms or covenants herein shall not preclude or prejudice any
Party from exercising the same or any other right it may have under this
Agreement, irrespective of any previous action or proceeding taken by the
Parties hereunder.   17.8.   Force Majeure       A Party shall not be liable for
non-performance or delay in performance caused by any event reasonably beyond
the control of such Party including, without limitation, wars (declared or
undeclared), hostilities, revolutions, riots, civil disturbances, national
emergencies, strikes, lockouts, shortage of energy, computer viruses, epidemics,
fires, floods, earthquakes, other forces of nature, explosions, embargoes, or
any other acts of God, or any laws, proclamations, regulations, ordinances, or
other acts or orders of any court, government or governmental agency. Any
occurrence of Force Majeure shall be reported promptly to the other Party.  
17.9.   Dispute Resolution and Arbitration       In the event that any dispute
arising between the Parties relating to this Agreement cannot be resolved by
their respective staffs, said dispute shall be referred promptly to the Managing
Director of SUMITOMO and the Chief Executive Officer of CONFORMA, who shall make
a good faith effort to resolve the matter within ninety (90) days from the date
of any such referral. If the matter has not been resolved utilizing the process
set forth above, either or both Parties may elect to pursue definitive
resolution through binding arbitration, which the Parties agree to accept in
lieu of litigation or other legally available remedies, except for injunctive
relief where such relief is necessary to protect a Party from irreparable harm
pending the outcome of arbitration. Any such arbitration shall be settled in

page 34



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation

    accordance with the Rules of Arbitration of the International Chamber of
Commerce by three arbitrators chosen in accordance with said Rules.       The
arbitration will be conducted in English and will be held in the city of
Honolulu, Hawaii. Judgment upon the award rendered may be entered in any court
having jurisdiction thereof.       Nothing in this Section 17.9 will preclude
any Party from seeking interim or provisional relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute either prior to or during
any arbitration if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding.   17.10.  
Applicable Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws that would result in the application of any law
other than the State of New York.   17.11.   Language       The language of this
Agreement and of any communication between the Parties shall be in English
unless otherwise mutually agreed.   17.12.   Counterparts       This Agreement
shall be executed in two counterparts, each of which shall be considered and
shall have the force and effect of an original.

page 35



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation



IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives, as of the day and year first written above.

     
Conforma Therapeutics Corporation
  Sumitomo Pharmaceuticals Co., Ltd.
 
   
June 23, 2005
  June 23, 2005
 
   
/s/ Lawrence C. Fritz, Ph.D.
  /s/ Yasuo Okamoto
 
   
Lawrence C. Fritz, Ph.D.
  Yasuo Okamoto
President and Chief Executive Officer
  President

page 36



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
Annex 1.6
Compound
Amrubicin Hydrochloride (SM-5887) is anthracycline anti-cancer agent.

     
Chemical name:
  (+)-(7 S,9 S)-9-acetyl-9-amino-7-[(2-deoxy-b-D-erythro-pentopyranosyl)oxy ] -
7,8,9,
10-tetrahydro-6,11-dihydroxy-5,12-naphthacenedione hydrochloride
 
   
Nonproprietry name:
  Amrubicin (INN) Hydrochloride
 
   
Additional name:
  SM-5887
 
   
Structural formula:
   
 
  (FORMULA) [d44563d4456302.gif]

page 37



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
Annex 1.27
Patents
1. Formulation
Title: STABILIZED ANTHRACYCLINE PREPARATION CONTAINING L-CYSTEINE
Japan: 2603480 (registered)

                      Date of         Countries   Application   Patent Number  
Status
United States
  1988/8/2     4952566     registered
Canada
  1988/8/5     1324959     registered
Austria
  1988/8/4   EP 302729   registered
Belgium
  1988/8/4   EP 302729   registered
Swizerland
  1988/8/4   EP 302729   registered
Germany
  1988/8/4   EP 302729   registered
Spain
  1988/8/4   EP 302729   registered
France
  1988/8/4   EP 302729   registered
United Kingdom
  1988/8/4   EP 302729   registered
Greece
  1988/8/4   EP 302729   registered
Italy
  1988/8/4   EP 302729   registered
Netherland
  1988/8/4   EP 302729   registered
Sweden
  1988/8/4   EP 302729   registered
Denmark
  1988/8/4     173317     registered
Finland
  1988/8/1     91483     registered
Norway
  1988/8/3     175134     registered

2. [***]
3. [***]
4. [***]
5. [***]
6. [***]
7. [***]
 

***   Confidential Treatment Requested

page 38



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
Annex 1.30
Specifications
[***]
 

***   Confidential Treatment Requested

page 39



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
Annex 4.2.3
Development Plan
[***]
 

***   Confidential Treatment Requested

page 40



--------------------------------------------------------------------------------



 



License Agreement Amrubicin Hydrochloride (SM-5887)
Sumitomo Pharmaceuticals Co., Ltd. — Conforma Therapeutics Corporation
Annex 16.2
[***]
 

***   Confidential Treatment Requested

page 41